DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a core for hollow product manufacture including a multilayer filling, classified in B22C 9/103.
II. Claims 8-10, drawn to a method of manufacturing a hollow product using a core, classified in B22D 29/003.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method as claimed can be practiced by another and materially different apparatus, such as a core that is not shaped as a pipe and does not have openings at both ends of the pipe exposed to the outside.  Furthermore, the apparatus as claimed can be used to practice another and materially different process, such as in a molding process where the mold is not openable and closable.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Attorney Hyuk Kwon on 3/11/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the hollow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears applicant is referring to --the core--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-2017-0128817, cited in IDS filed 11/18/20) in view of Taylor (GB 1209382 A).
References to Choi (KR 10-2017-0128817) will be directed to the attached machine translation attached herewith.
Regarding claim 8, Choi teaches a method of manufacturing a hollow product using a core (paragraph [0001]), the method comprising:
a core input step in which a core (paragraph [0008], steel pipe 10) filled with a filling material (paragraph [0008], pressure support member 20 and core 22) is input into a cavity of a mold that is openable and closeable (paragraph [0008], cavity inside a mold, figs 2-5, 9, 11 show two mold halves thus being openable and closeable);
23a molding step in which a melt is injected into the cavity to surround the core so that a molded product is molded (paragraph [0011], molten material is injected and hardened to form the molded product in which the steel pipe is embedded, fig 6, molded product 6M); and
a filling material removing step in which the filling material is removed from the core embedded in the molded product (paragraph [0011], water flows inside of the steel pipe through the core to melt the salt (pressure support material) filled in the steel pipe),
wherein the filling material includes a support member (figs 1, 3-4, and 8-9, paragraph [0015], pressure support 20) being configured to support the core (paragraph [0018], steel pipe is supported by the salt (pressure support)) and a melting bar (figs 1-6 and 8-9,paragraph [0016], core 22 and outer film 24 (paragraph [0016]) or fiber yarn woven tubes 26 (paragraph [0027])) passing through the support member in a longitudinal direction of the melting bar (figs 1-6 and 8-9, see ends of core 22 and outer film extending through the pressure support 20), and
the filling material removing step includes the melting bar melts and forms a space portion in the support member (paragraph [0025], when the molten metal is injected, the outer film 24 is dissipated, paragraph [0029], woven tube 26 is dissipated by the heat of the molten metal to form a water flow path).
	Choi is quiet to a step of heating the molded product so that the melting bar melts, as Choi recognizes that the heat of the molten metal causes the outer film 24 / woven tube 26 to dissipate (paragraph [0025], [0029]).
	Taylor teaches of vented foundry core including an elongated body or insert which is hollow or is of such a form as to leave a passage between itself and the groove (p.1 lines 68-70).  The body or insert provides an important subsidiary advantage of forming a backbone or stiffener for the core (p.2 lines 5-20).  The elongated body or insert is preferably formed as a moulding in plastics and will be destroyed by the heat imparted to it during casting (p.2 lines 25-35), however, it would also be possible to use an insert or any other material, for example even metal, where the shape of the core and of the insert are such that the insert can be removed after casting (p.2 lines 35-40).
	In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art to modify Choi, such that the melting bar (core 22 and outer film 24/woven tube 26) can be formed of a material such that the insert can be removed after casting, as Taylor recognizes removing the insert after casting is an alternative to the insert being destroyed by the heat imparted during casting.  The combination would thereby suggest a step of heating the moulded product, which includes the core and filling material, after casting so as to remove the melting bar.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Taylor as applied to claim 8 above, and further in view of Wu et al (US 2017/0173678).
Regarding claim 9, the combination teaches wherein the support member (Choi, pressure support 20) includes:
a first support member (Choi, figs 1-9, pressure support 20), being disposed inside the hollow (Choi, figs 1-9, pressure support 20 is within steel pipe 10) and having a space formed in the first support member (Choi, figs 1-9, note that there is a space within pressure support 20 which is occupied by the core 22/24/26); and the melting bar (core 22, outer film 24, woven tube 26) passing through the support member in a longitudinal direction of the support member (figs 1-9).
Choi is quiet to a second support member being disposed in the space of the first support member.
	Wu et al teaches a mold core assembly wherein the core comprises a main body member and a high temperature-resistant material (abstract).  In figure 7 and paragraph [0028], the core (12) includes filling material (26) which is a high temperature-resistant material, which can be used to cool the hollow tube (16), so as to prevent distortion.  The filling material includes powder, for example, ceramic powder (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to include a second support material in the space of the first support material, such as the use of a ceramic powder, as Choi recognizes the use of sand an alternative to the salt core (paragraph [0038]) and that Wu et al recognizes that a ceramic powder can function as a temperature-resistant material so as to cool the core.
Regarding claim 10, the combination teaches wherein: the first support member is made of a water-soluble material (Choi, pressure support member, paragraph [0009], water soluble material that dissolves in water); and the second support member is made of a water-insoluble material (Wu et al, ceramic powder, paragraph [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735